MEMORANDUM***
Ramon Diaz-Cortes, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals summarily affirming without opinion the Immigration Judge’s denial of his application for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioner failed to demonstrate the requisite “exceptional and extremely unusual hardship” to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioner contends that we retain jurisdiction to consider his statutory challenge to the BIA’s interpretation of the cancellation of removal hardship standard. In Ramirez-Perez v. Ashcroft, 336 F.3d 1001 (9th Cir.2003), we held that a challenge to the BIA’s interpretation of the hardship standard presented a question of statutory construction, and concluded that we retained jurisdiction to consider the challenge. Id. at 1005 — 1006. We further concluded, however, that “the BIA’s interpretation [of the hardship standard] falls well within the broad range authorized by the statutory language,” and this court must defer to it. Accordingly, although we have jurisdiction to consider petitioner’s statutory claim, we conclude that the claim is foreclosed by our precedent. Id.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for a stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tune, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.